Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites playing fantasy football with elimination rounds.
	With regard to Claim 1, the limitation of “for each yth round of a total Y rounds of fantasy play corresponding to Y playoff rounds in an underlying football league: determining exactly one winning fantasy team per group in the respective yth round, each group comprising no more than N fantasy teams selected from either an immediately preceding (y-1)th round or from an initial number of no more than Ny fantasy th round, where N and Y are each integers greater than two and, indexes as {1, 2, ... Y}; and advancing to a next subsequent round only the winning fantasy teams; and tangibly awarding a valuable prize to a contestant associated with the fantasy team determined to be the winner of the group in a final (y-Y)th round”, is reasonably and broadly interpreted as being directed towards certain methods of organizing human activities but for the recitation of generic computer components.
	Regarding Claim 10, the limitation of “a) uploading from multiple contestants a maximum of Ny fantasy teams, each uploaded fantasy team comprising an initial lineup comprising fantasy players corresponding to live players of an underlying football league, where N and Y are each integers greater than two and Y equals a number of rounds of play for the underlying football league; b) in an initial y=1 round of the Y rounds where y indexes as {1, 2. ..., Y}:  grouping the uploaded fantasy teams into no more than N(Y-1) groups, each group having a maximum of N fantasy teams; ascribing to each of the uploaded fantasy teams a score based on on-field performance, during a round of the underlying football league corresponding to the initial first round y=1, of the live players corresponding to the fantasy players of the initial lineup of the respective fantasy team; for each respective one of the no more than N(Y-1) groups, comparing the ascribed scores of only the fantasy teams within the respective group and from the comparing selecting a group-specific winning fantasy team for advancement to the next subsequent (y+1 )th round; c) in each next subsequent (y+ 1)th round of the Y rounds which hereinafter is the current yth round, until a final (y=Y)th round: grouping only the fantasy teams selected for advancement to the current yth round into no more than N(Y-y) groups, each group having a maximum of N teams; uploading from at least some of the th round an updated yth round lineup for the respective fantasy team, each updated lineup comprising fantasy players and field positions corresponding to live players and field positions of the underlying football league that were not eliminated during the previous (y-1)st round; ascribing to each of the fantasy teams of the current yth round a score based on the on- field performance, during a round of the underlying football league corresponding to the current yth round, of the live players corresponding to the fantasy players in the updated yth round lineup of the respective fantasy team; for each respective one of the no more than N(Y-y) groups, comparing the ascribed scores of only the fantasy teams within the respective group and from the comparing selecting a group-specific winning fantasy team for advancement to the next subsequent (y+1)th round d) in the final (y=Y)th round: grouping only the fantasy teams selected for advancement to the final (y-Y)th round into one final-round group; ascribing to each of the fantasy teams of the final (y-Y)th round a score based on the on-field performance, during a round of the underlying football league corresponding to the final (y=Y)th round, of the live players corresponding to the fantasy players in a final-round lineup of the respective fantasy team; comparing the ascribed scores of the fantasy teams within the final-round group and from the comparing selecting a champion fantasy team; and e) tangibly awarding a monetary grand prize to the contestant associated with the selected champion fantasy team” is reasonably and broadly interpreted as being directed towards certain methods of organizing human activities but for the recitation of generic computer components.

	In this case, the limitations of stated above with regards to Claims 1 and 10 are viewed as being directed towards “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” which falls within the “Certain Methods of Organizing Human Activity”
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of playing fantasy football with elimination rounds on a computer. In this case, this is seen as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Such limitation are not indicative of integration into a practical application – see MPEP 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using network servers for playing fantasy football with elimination rounds are mere 
	Claims 2-9, and 11-20 do not remedy the deficiencies of claims 1 and 10, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the initial upload” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Since there is no mention of an upload, the Examiner assumes that “upload” refers to communications between a server and a user’s client computer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Russo, US 8315722 (Russo) in view of Thaler et al., US 20170095739 (Thaler)	
Regarding Claim 1. Russo discloses a method comprising: 
for each yth round of a total Y rounds of fantasy play corresponding to Y playoff rounds in an underlying football league (Abstract, Fig 11, Col 4, lines 6-10): 
determining exactly one winning fantasy team per group in the respective yth round, each group comprising no more than N fantasy teams selected from either an immediately preceding (y-1)th round or from an initial number of no more than Ny fantasy teams for an initial (y+1)th round, where N and Y are each integers greater than two and, indexes as {1, 2, ... Y} (Abstract, Fig 11; Col 2, lines 21-52; Col 4, lines 53-55; Col 5, lines 14-41; Col 7, lines 39-50. The figure depicts a plurality of fantasy teams that are in their respective groups that compete against one another in order to determine a loser and winner wherein the loser is eliminated and the winner moves on the subsequent round. Please refer to figure below.); and 

Russo failed to disclose tangibly awarding a valuable prize to a contestant associated with the fantasy team determined to be the winner of the group in a final (y-Y)th round.
However, Thaler teaches that in fantasy sports tournaments, players are awarded tangible awards like money (para 3, 41-42).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify Russo’s fantasy sports system by with Thaler’s teachings as it would provide an award to the winner as well as monetary incentive to the player to be a winner of Russo’s as taught by Thaler.


    PNG
    media_image1.png
    1024
    1042
    media_image1.png
    Greyscale

The figure depicts how at round (y=1) there are 16 teams that compete against each other. Each of these teams that compete against one another and are broken up into match-groups. In this case, since there are 16 teams, that breaks down to 8 groups. The winner from the individual/respective groups move on to the next subsequent round (y+1). From there, the winner of that round would move on to the next subsequent round up until the final round (y=4) where a winner can be determined. The set up depicts that there are a total of four rounds (Y=4). The figure shows how based on the number of rounds, there are NY amount of players participating. For example, since there are 4 rounds in the depiction, an each group consists of 2 teams, that means there are 24 = 16 teams/players participating.

Regarding Claim 2. 

the initial upload is via networked servers (Col 8, line 63 to Col 9, line 9. Since the limitation is viewed as indefinite under USC 112(b), the Examiner assumed the limitation is related to communications between a client computer and a server.); 
each winning fantasy team per group is determined using a fantasy team lineup for each respective yth round (Col 4, lines 41-52) received via the networked servers from contestants associated with the respective fantasy teams (Col 8, line 63 to Col 9, line 9.).  

Regarding Claim 5. 
Russo and Thaler disclose the method according to claim 1. 
Thaler further discloses wherein the valuable prize is a grand prize and the method further comprising: tangibly awarding, to each of the winning fantasy teams for the y =(Y-1)th  round, an interim prize that is less valuable than the grand prize (para 42. The first place winner of the tournament is interpreted as winning the grand prize whereas a second place winner is interpreted as winning an interim prize that is less than the first place winner.).  

Regarding Claims 7, 16. 
Russo further discloses prior to the initial (y-1)st round, receiving a monetary entrance fee per fantasy team from each of contestants associated with the respective N fantasy teams (Col 4, lines 24-30. An entry fee for participating in fantasy sports is disclosed).  

Regarding Claim 10. Russo discloses a method of operating a fantasy football bracket comprising:
	“a) uploading from multiple contestants a maximum of Ny fantasy teams, each uploaded fantasy team comprising an initial lineup comprising fantasy players corresponding to live players of an underlying football league (Col 4, lines 24-52), where N and Y are each integers greater than two and Y equals a number of rounds of play for the underlying football league; 
b) in an initial y=1 round of the Y rounds where y indexes as {1, 2. ..., Y}: grouping the uploaded fantasy teams into no more than N(Y-1) groups, each group having a maximum of N fantasy teams (Abstract, Fig 11; Col 2, lines 21-52; Col 4, lines 53-55; Col 5, lines 14-41; Col 7, lines 39-50. Please refer to picture above.); 
ascribing to each of the uploaded fantasy teams a score based on on-field performance, during a round of the underlying football league corresponding to the initial first round y=1, of the live players corresponding to the fantasy players of the initial lineup of the respective fantasy team (Col 4, lines 41-44); 
for each respective one of the no more than N(Y-1) groups, comparing the ascribed scores of only the fantasy teams within the respective group and from the comparing selecting a group-specific winning fantasy team for advancement to the next subsequent (y+1 )th round (Abstract, Fig 11; Col 2, lines 21-52; Col 5, lines 14-41); 
c) in each next subsequent (y+1)th round of the Y rounds which hereinafter is the current yth round, until a final (y=Y)th round: grouping only the fantasy teams selected for advancement to the current yth round into no more than N(Y-y) groups, each group having 
uploading from at least some of the contestants associated with the fantasy teams selected for advancement to the current yth round an updated yth round lineup for the respective fantasy team, each updated lineup comprising fantasy players and field positions corresponding to live players and field positions of the underlying football league that were not eliminated during the previous (y-1)st round (Abstract, Fig 11; Col 2, lines 21-52; Col 4, lines 53-55; Col 5, lines 14-41; Col 7, lines 39-50. Please refer to picture above.); 
ascribing to each of the fantasy teams of the current yth round a score based on the on- field performance, during a round of the underlying football league corresponding to the current yth round, of the live players corresponding to the fantasy players in the updated yth round lineup of the respective fantasy team (Col 4, lines 41-44); 
for each respective one of the no more than N(Y-y) groups, comparing the ascribed scores of only the fantasy teams within the respective group and from the comparing selecting a group-specific winning fantasy team for advancement to the next subsequent (y+1)th round (Abstract, Fig 11; Col 2, lines 21-52; Col 5, lines 14-41)
d) in the final (y=Y)th round: 
grouping only the fantasy teams selected for advancement to the final (y-Y)th round into one final-round group (Abstract, Fig 11; Col 2, lines 21-52; Col 4, lines 53-55; Col 5, lines 14-41; Col 7, lines 39-50. Please refer to picture above.); 
th round a score based on the on-field performance, during a round of the underlying football league corresponding to the final (y=Y)th round, of the live players corresponding to the fantasy players in a final-round lineup of the respective fantasy team (Col 4, lines 41-44); 
comparing the ascribed scores of the fantasy teams within the final-round group and from the comparing selecting a champion fantasy team (Fig 11. Col 4, lines 41-44; Col 5, lines 22-25); and 
Russo failed to disclose e) tangibly awarding a monetary grand prize to the contestant associated with the selected champion fantasy team.
However, Thaler teaches that in fantasy sports tournaments, players are awarded tangible awards like money (para 3, 41-42. Awards can be given to contest winners. A tournament is considered a contest among players in which the winner is interpreted as the 1st place winner of said contest and therefore the champion.).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify Russo’s fantasy sports system by with Thaler’s teachings as it would provide an award to the winner as well as monetary incentive to the player to be a winner of Russo’s as taught by Thaler.

Regarding Claim 12. 
Russo and Thaler disclose the method according to claim 10. Russo further discloses wherein: only one group-specific winning fantasy team is selected from each of the groups of each respective yth round for advancement to the next subsequent (y+1)th round (Abstract; See figure above. In an elimination tournament, only one team from Y teams (ie: 24 = 16 teams). The final-round depicts that there are exactly 2 teams remaining to determine the 1st place winner.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Russo, US 8315722 (Russo) and Thaler et al., US 20170095739 (Thaler), as applied to the claims above, and in further view of Jones, US 20150343314 (Jones)
Regarding Claim 3. Russo and Thaler disclose the method according to claim 2, but failed to disclose further comprising: 
restricting selection by the contestants of their respective fantasy team lineups for each respective yth  round to only players scheduled to compete in a corresponding yth playoff round in the underlying football league.  
However, Jones discloses that when it comes to picking rosters for fantasy sports (para 3, 10, 28), players are only allowed to select athletes from a list of all athletes playing within the relevant period of time (para 28).
Therefore, it would be obvious to one of ordinary skill in the art to incorporate Jones’ teachings with Russo and Thaler because it would allow players to select athletes that are actually scheduled to play as taught by Jones. In other words, since Russo is interpreted as teaching rounds that represent a period of time in which players are expected to constant select a starting roster (Col 4, lines 46-52), by incorporating Jones’ teachings, it would restrict players to only being able to select athletes for th round) because it would prevent players from selecting athletes that are not scheduled to play.

Claim 4 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Russo, US 8315722 (Russo) and Thaler et al., US 20170095739 (Thaler), as applied to the claims above, and in further view of Kronengold et al., US 20140248951 (Kronengold)
Regarding Claims 4, 15. 
Russo disclose wherein the underlying football league is the National Football League (NFL) (Col 4, lines 11-15) and Y- 4 (See figure above).
Russo and Thaler failed to disclose where y=1 corresponds to a wildcard round, y=2 corresponds to a divisional round, y=3 corresponds to a conference championship round and 34docket MBF03US-CIP y=4 corresponds to a superbowl round.  
However, Kronengold discloses that when it comes to rounds for fantasy sports (Abstract), they can be Wildcard rounds, divisional rounds, championship rounds, and Super Bowl rounds (para 16).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing that the rounds of Russo can be represented as Wildcard rounds, divisional rounds, championship rounds, and Super Bowl as taught by Kronengold.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Russo, US 8315722 (Russo) and Thaler et al., US 20170095739 (Thaler), as applied to the claim 1 above, and in further view of Bahou, US 20140200070 (Bahou).

Russo and Thaler disclose the method according to claim 1, Thaler teaches wherein the valuable prize is a monetary grand prize (para 42) and: the method is implemented by one or more computers that upload via the internet (Col 8, line 63 to Col 9, line 9.) the initial no more than Ny fantasy teams from multiple contestants (Please refer to picture above).
	While Thaler does disclose of a player being presented with a prize/award for to the contestant associated with the fantasy team determined to be the winner of the group in a final (y-Y)th round (para 42. Since tournaments comprise rounds, this means the 1st place winner is the winning finalist and therefore the winner of the final round in an elimination tournament.), Russo and Thaler failed to teach the awarding of the monetary grand prize is implemented by personally presenting a bank draft, in the amount of the monetary grand prize. 
	However, Bahou teaches that for fantasy sports games (Abstract), participants can win awards for playing (para 17) wherein transactions between fantasy sports game system and the participant can be done so view electronic transfer with a user’s bank account as well as via bank draft/wire transfer (ie: a wire transfer is interpreted as a form of bank draft as it a form of certified payment similar to that of certified checks and cashier’s checks.)(para 36).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Bahou’s teachings with Russo and Thaler because it is a secure form of funds transfer as taught by Bahou.


Russo and Thaler disclose the method according to claim 10. Russo further discloses wherein: a), b), c) and d) are implemented by one or more computers that upload the maximum of Ny fantasy teams from the multiple contestants via the internet (Col 9, lines 2-9).
Russo and Taler failed to disclose e) is implemented by personally presenting a valid bank draft in the amount of the monetary grand prize to the contestant associated with the selected champion fantasy team.  
However, Bahou teaches that for fantasy sports games (Abstract), participants can win awards for playing (para 17) wherein transactions between fantasy sports game system and the participant can be done so view electronic transfer with a user’s bank account as well as via bank draft/wire transfer (ie: a wire transfer is interpreted as a form of bank draft as it a form of certified payment similar to that of certified checks and cashier’s checks.)(para 36).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Bahou’s teachings with Russo and Thaler because it is a secure form of funds transfer as taught by Bahou.

Claims 8 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Russo, US 8315722 (Russo) and Thaler et al., US 20170095739 (Thaler), as applied to the claims above, and in further view of
Moffett, US 20140274411 (Moffett)
st round.  
	However, Moffett discloses that for fantasy sports games (Abstract) wherein players create fantasy sports team that take place over the course of a sports season (para 6) wherein players attempt to accumulate points with their selected fantasy sports team (para 7), at the end of each round, the players that have achieved the most points are deemed the winner and awarded a monetary prize (para 7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Moffett's teachings with Russo and Thaler because it is known that at the end of each round, the players that have achieved the most points are deemed the winner and awarded a monetary prize as taught by Moffett. 

Regarding Claim 17. 
Russo and Thaler disclose the method according to claim 16, but failed to teach across each of the total Y rounds, tangibly awarding a monetary prize to each of the contestants associated with each of the group-specific winning fantasy teams that are selected for advancement to the next subsequent (y+1)th round.  
	However, Moffett discloses that for fantasy sports games (Abstract) wherein players create fantasy sports team that take place over the course of a sports season . 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Russo, US 8315722 (Russo) and Thaler et al., US 20170095739 (Thaler) and Moffett, US 20140274411 (Moffett), as applied to the claims above, and in further view of
Bahou, US 20140200070 (Bahou).
Regarding Claim 9. 
Russo and Thaler and Moffett disclose the method according to claim 8 but failed to disclose wherein each of the monetary prizes is tangibly awarded by transferring the respective monetary prize to the respective contestants by at least one of: presenting to the respective contestant a valid bank draft; or electronically transferring funds to a bank or institutional account designated by the respective contestant.  
	However, Bahou teaches that for fantasy sports games (Abstract), participants can win awards for playing (para 17) wherein transactions between fantasy sports game system and the participant can be done so view electronic transfer with a user’s bank account as well as via bank draft (wire transfer)(para 36).


Regarding Claim 18. 
Russo and Thaler and Moffett disclose the method according to claim 17, wherein each of the monetary prizes is tangibly awarded by transferring the respective monetary prize to the respective contestants by at least one of: presenting to the respective contestant a valid bank draft; or electronically transferring funds to a bank or institutional account designated by the respective contestant.  
	However, Bahou teaches that for fantasy sports games (Abstract), participants can win awards for playing (para 17) wherein transactions between fantasy sports game system and the participant can be done so view electronic transfer with a user’s bank account as well as via bank draft (wire transfer)(para 36).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Bahou’s teachings with Russo and Thaler because it is a secure form of funds transfer as taught by Bahou.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Russo, US 8315722 (Russo) and Thaler et al., US 20170095739 (Thaler), as applied to the claims above, and in further view of Suyat et al., US 20140309023 (Suyat)
Regarding Claim 13. 
th round except for the final (y-Y)th round, more than one group-specific winning fantasy team is selected from each of the groups for advancement to the next subsequent (y+1)th round.
Russo and Thaler failed to disclose docket MBF03US-CIPthe one final-round group has more than N fantasy teams.  
However, Suyat shows that for elimination tournaments there could be variable payout tournaments in which a final-round could have more than N teams (para 45) because it can result in multiple winners after a final round where multiple people can be paid (para 45)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Suyat’s teachings with Russo and Thaler because it can result in multiple winners after a final round where multiple people can be paid as taught by Suyat.
To further elaborate, Fig 8 depicts how there can be 64 players taking part in the elimination tournament wherein there are only 3 rounds. In this case, the 3rd round is interpreted as representing the final-round. After 3 rounds, the figure depicts that there are more than N players remaining. In this case, similar to Russo, since each group for Suyat in the elimination tournament represents N=2, this means that by that there are actually 16 players that compete against one another in which there will be 8 winners after the final-round is concluded.

Regarding Claim 14. 
th round except for the final (y-Y)th round, a same number of group-specific winning fantasy teams are selected from each of the groups for advancement to the next subsequent (y+1)th round (See figure above. Only one winner for each group-specific is selected for subsequent rounds.)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Russo, US 8315722 (Russo) and Thaler et al., US 20170095739 (Thaler), as applied to the claims above, and in further view of Newnam et al., US 7076434 (Newnam)
Regarding Claim 19. 
Russo and Thaler disclose the method according to claim 10, but failed to teach executed across multiple fantasy football brackets parallel, in which no more than one bracket has less than the maximum of Ny fantasy teams.
	However, Newnam discloses of a system in which players can compete against one another in head-to-head competition (Col 8, line 65 to Col 9, line 6) wherein the winner would be moved to a winner’s bracket while the loser would be moved to a loser’s bracket (Col8, lines 56-64) wherein an ultimate winner can be decided and be given a monetary award (Col 5, lines 17-24) because it provides a significant financial reward to the winner, which attracts large-scale audiences and increase the excitement of the activity and the value of the game to contestants, viewers, advertisers, and sponsors (Col 4, lines 10-14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Newnam's teachings with Russo and 
To further elaborate on the Examiner’s interpretation, Russo teaches of a fantasy sports game in which player create their respective fantasy team and paired against other players in a single elimination tournament wherein if the player loses, the player is eliminated for the season and can no longer continue (Col 5, lines 14-22). By incorporating Newnam’s teachings, when a player competes against another player and there is a winner and loser, rather than the loser being eliminated from further play, the loser is allocated to a loser’s bracket, while the winner moves on to the winner’s bracket (ie: in this case, this means there are parallel brackets, a winner’s bracket and a loser’s bracket.). As the rounds continues, the winners from one pairing would be competing the winner of another pairing while the losers that have been moved to the loser’s bracket would compete against other losers (eg: first loser vs second loser) wherein the loser of that competition would then be eliminated (ie: it is well known that double elimination tournaments means participants have to lose twice before being eliminated.). In this case, this means the winning-loser from that competition would continue on. At the finals of the tournament in which the winner of the winner’s bracket is to compete against the winner of the loser’s bracket, wherein the winner of the loser’s bracket must beat the winner of the winner’s bracket 2 out of 3 times, the winner of that final would be considered the ultimate winner of the competition (Newnam: Col 8, lines 56-64). Furthermore, since during the initial round of Russo there are no losers, this means that the parallel bracket (ie: losers bracket) will have less than the maximum of Ny fantasy teams. 
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Russo, US 8315722 (Russo) and Thaler et al., US 20170095739 (Thaler) and Newnam et al., US 7076434 (Newnam) , as applied to the claims above, and in further view of Englman, 20090011827 (Englman)
Regarding Claim 20. Russo and Thaler and Newnam disclose the method according to claim 19, but failed to teach wherein the monetary grand prize is different among at least two of the brackets. 
	However, Englman teaches of a system in which players can take part in a tournament for prizes (Abstract) which utilizes winner’s and loser’s brackets (para 15, 105-109. The first tournament bracket is interpreted as the winner’s bracket while the second tournament bracket is interpreted as the loser’s bracket.) wherein prizes can be awarded to the winners of each bracket (para 15, 110) wherein the winner of the winner’s bracket will be paid a larger prize than the winner of the loser’s bracket (para 109-111. A consolation prize is interpreted as a prize that is smaller than the prize that would be awarded had the player won the entire tournament. The dictionary definition of consolation prize is described as “a prize, usually of minor value, given to the loser or 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Englman’s teachings with Russo and Thaler and Newnam because it allows for the increasing of a prize pool based on a group achievement of players and the distribution of the prize pool to at least some of the players as taught by Englman.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715